     1:19-cv-03132-RMG           Date Filed 02/14/20     Entry Number 38-2        Page 1 of 11




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                        AIKEN DIVISION

STATE OF SOUTH CAROLINA, et al.                   )
                                                  )
         Plaintiffs,                              )
                                                  )
v.                                                )   Case No. 1:19-cv-3132-RMG
                                                  )
UNITED STATES ARMY CORPS OF                       )
ENGINEERS, et al.,                                )
                                                  )
         Defendants.                              )
                                                  )

                        PROPOSED COMPLAINT IN INTERVENTION

         1.      Pursuant to Federal Rule of Civil Procedure 24, Savannah Riverkeeper has moved

to intervene in this case.

         2.      This complaint in intervention challenges the United States Army Corps of

Engineers’ issuance of the Integrated Post Authorization Analysis Report and Supplemental

Environmental for Fish Passage at the New Savannah Bluff Lock and Dam (NSBLD) under the

National Environmental Policy Act (NEPA) and the Administrative Procedure Act (APA).

                                             PARTIES

         1.      Plaintiff State of South Carolina is a sovereign state that borders the Savannah

River.

         2.      Plaintiffs South Carolina Department of Health and Environmental Control and

Savannah River Maritime Commission are agencies of the State of South Carolina. The State,

DHEC, and Commission are referred to collectively as South Carolina.

         3.      Intervenor-Plaintiff Augusta, Georgia is a municipal corporation in the State of

Georgia.
    1:19-cv-03132-RMG           Date Filed 02/14/20     Entry Number 38-2       Page 2 of 11




        4.      Defendant United States Army Corps of Engineers is the federal agency that

oversees the project at issue in this case.

        5.      Defendant United States Army Corps of Engineers, Savannah District, is a unit of

Defendant United States Army Corps of Engineers.

        6.      Defendant Ryan McCarthy is the Secretary of the Army and is sued in his official

capacity.

        7.      Defendant Lieutenant General Todd T. Semonite is the Commanding General and

Chief of Engineers of the U.S. Army Corps of Engineers and is sued in his official capacity.

        8.      Defendant Major General Diana M. Holland is the Commanding General of the

South Atlantic Division of the United States Army Corps of Engineers and is sued in her official

capacity.

        9.      Defendant Colonel Daniel H. Hibner is the District Commander for the U.S.

Army Corps of Engineers, Savannah District and is sued in his official capacity. Collectively, all

defendants are referred to as the Federal Defendants.

        10.     Intervenor-Defendant Georgia Ports Authority is an agency of the State of

Georgia that develops, maintains, and operates ocean and inland river ports within Georgia,

including the Port of Savannah.

        11.     Proposed Intervenor Savannah Riverkeeper (SRK) is a non-profit organization

that strives to protect and improve the Savannah River Basin river basin through education,

advocacy, and action.

        12.     SRK has over 4,500 members in Georgia and South Carolina and works on behalf

people in both Georgia and South Carolina who rely on the Savannah River watershed for

drinking water, fishing, recreation, and economic development.



                                                2
    1:19-cv-03132-RMG           Date Filed 02/14/20     Entry Number 38-2        Page 3 of 11




       13.       SRK has been heavily involved in all aspects of the Savannah Harbor Expansion

Project (SHEP) since its inception in 2001. Among other things, SRK served on the

environmental impact statement stakeholder group and is a party to the settlement agreement in

Savannah Riverkeeper v. United States Army Corps of Engineers, No. 9:12-610-RMG (D.S.C.).

       14.       As part of that process, SRK has also been heavily involved in NSBLD project.

The organization played an important role in the inclusion of Section 1319 in the Water

Infrastructure Improvement for the Nation (WIIN) Act and has been heavily engaged in public

outreach surrounding NSBLD issues. SRK also submitted comments on the Draft Integrated Post

Authorization Analysis Report and Supplemental Environmental Assessment. See Ex. 1.

       15.       In addition, SRK’s office, located at 328 Riverfront Drive, Augusta, Georgia, is

located on fourteen acres of riverfront property that is directly impacted by the water levels

upstream of the NSBLD. See USACE Shoreline Tool, http://water.sas.usace.army.mil/nsbld/.

       16.       Throughout its involvement in NSBLD issues, SRK has advocated for an

approach that (1) ensures safe, effective, and timely fish passage over the structure, (2) meets the

needs of the local communities; (3) preserves the NSBLD park to allow river access for all

people, and (4) creates safe passage for people around the structure.

                                 JURISDICTION AND VENUE

       17.       SRK’s claims arise under NEPA, 42 U.S.C. §§ 4321 et seq., the APA, 5 U.S.C.

§§ 701 et seq.

       18.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and may issue

declaratory and other relief pursuant to 28 U.S.C. §§ 2201–02.

       19.       SRK is entitled to bring this action under the APA, 5 U.S.C. §§ 701–706.

       20.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a



                                                  3
     1:19-cv-03132-RMG         Date Filed 02/14/20       Entry Number 38-2         Page 4 of 11




substantial portion of the property and land that is the subject of this action is within the

boundaries of the State of South Carolina and Aiken County.

                      FACTUAL AND PROCEDURAL BACKGROUND

A.     New Savannah Bluff Lock and Dam

       21.     The NSBLD is located on the Savannah River near Augusta, Georgia.

       22.     The lock and dam was built in the late 1930s as part of a federal project to allow

barge traffic between Augusta and the Port of Savannah.

       23.     According to the Corps, commercial navigation ceased in the late 1970s, and the

dam was eventually placed in caretaker status.

       24.     Since then, federal funding has declined, leading to the deterioration of the lock

and dam.

       25.     In 1999, the Corps initiated a study, authorized under Section 216 of the Flood

Control Act of 1970, to determine whether to remove or modify the lock and dam.

       26.     The study concluded that the lock and dam no longer served its purpose and that

safely maintaining the lock and dam would require costly repairs. As a result, the report

recommended removal of the lock and dam. The Corps released draft findings for public

comment in 2000.

       27.     Because the pool behind the dam supports recreation and water supply, local

communities objected to the draft findings and the removal of the lock and dam.

       28.     In response, Congress passed legislation directing the Corps to discontinue its

Section 216 analysis. The legislation also authorized the Corps to repair the lock and dam at

federal expense and transfer ownership to the City of North Augusta and Aiken County.

However, Congress did not allocate funds for the authorized work, and it was not completed.



                                                  4
    1:19-cv-03132-RMG          Date Filed 02/14/20      Entry Number 38-2        Page 5 of 11




       B.       Savannah Harbor Expansion Project Mitigation Requirements and the
                WIIN Act

       29.      Around that time, the Corps became engaged in the downstream Savannah Harbor

Expansion Project (SHEP).

       30.      The harbor expansion, which is currently under construction, harms endangered

sturgeon.

       31.      To address these harms, the National Marine Fisheries Service issued a biological

opinion requiring the Corps to install fish passage at the upstream lock and dam to offset some of

the harm caused by the harbor expansion. The required fish passage would allow endangered

sturgeon to access important habitat upstream of the lock and dam that had previously been

blocked by the dam.

       32.      In spring 2016, SRK and other stakeholders presented the idea to combine the two

projects – rehabilitation of the deteriorating dam and the construction of fish passage – to federal

lawmakers.

       33.      In response, Congress provided authority and funding through Section 1319 of

WIIN Act for the Corps to design and build a fish passageway in connection with either repairing

or replacing the existing lock and dam.

       C.       The Supplemental Environmental Assessment

       34.      In February 2019, the Corps released a Draft Integrated Post Authorization

Analysis Report and Supplemental Environmental Assessment related to the NSBLD project for

public comment.

       35.      In the draft assessment, the Corps announced that its preferred alternative was to

remove the lock and dam and replace it with a rock weir, which would allow for more effective

fish passage.

                                                 5
     1:19-cv-03132-RMG        Date Filed 02/14/20      Entry Number 38-2        Page 6 of 11




       36.     During the comment period, South Carolina and local communities again

expressed concern that removing the dam would cause lower water levels in the upstream pool,

hinder the navigation of recreational boats, and leave boat docks resting on mud flats.

       37.     After working with experts during the public comment phase, SRK advocated for

a modified rock dam with crest gates and a bypass channel.

       38.     The modified approach would maintain the water levels in the pool, as desired by

South Carolina and Augusta, while ensuring safe, effective, and timely fish passage.

       39.     The modified approach would also protect a historic park that provides bank

fishing access to South Augusta residents.

       40.     The bypass channel would create safe passage for people around the rock dam

and could also be adapted into a whitewater course to benefit the local economy.

       41.     In October 2019, following the public comment period, the Corps released a Final

Integrated Post Authorization Analysis Report and Supplemental Environmental Assessment.

       42.     In the report, the Corps announced that a rock weir remained its preferred

alternative, but did not consider SRK’s proposed modifications.

                                   LEGAL FRAMEWORK

A.     National Environmental Policy Act

       43.     NEPA, 42 U.S.C. §§ 4321 et seq., is “our basic national charter for protection of

the environment.” 40 C.F.R. § 1500.1. NEPA requires federal agencies to take a hard look at the

environmental consequences of an agency action before proceeding with that action. See 42

U.S.C. §§ 4321, 4332(2)(C); 40 C.F.R. §§ 1501.2, 1502.5.

       44.     To that end, agencies must “insure that environmental information is available to

public officials and citizens before decisions are made and before actions are taken.” 40 C.F.R.



                                                6
    1:19-cv-03132-RMG          Date Filed 02/14/20      Entry Number 38-2        Page 7 of 11




§ 1500.1(b). As part of this process, agencies’ evaluations must incorporate “[a]ccurate scientific

analysis” and be based on “high quality” scientific information. Id.

       45.     Among other things, an agency’s NEPA analysis must analyze reasonable

alternatives that would avoid or minimize the action’s adverse impacts, id. § 1502.1, and set out

measures to mitigate those adverse effects, 40 C.F.R. § 1502.14(f).

       46.     The agency’s alternatives analysis—which is the “heart” of the NEPA analysis—

must “present the environmental impacts of the proposal and the alternatives in comparative

form, thus sharply defining the issues and providing a clear basis for choice among options by

the decisionmaker and the public.” Id. § 1502.14.

       B.      Administrative Procedure Act

       47.     The APA grants a right of judicial review of final agency actions to any person

“suffering legal wrong because of agency action, or adversely affected or aggrieved by agency

action.” 5 U.S.C. § 702.

       48.     Under the APA, a reviewing court must “hold unlawful and set aside agency

action, findings, and conclusions” found to be “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law,” or adopted “without observance of procedure required by

law.” Id. § 706(2)(A), (D). The APA grants to a reviewing court the authority to “compel agency

action unlawfully withheld or unreasonably delayed.” Id. § 706(1). A reviewing court may “issue

all necessary and appropriate process” to “preserve status or rights pending conclusion of the

review proceedings.” Id. § 705.

        CLAIM I: The NEPA analysis does not adequately analyze reasonable alternatives.

       49.     SRK incorporates by reference the allegations contained in the preceding

paragraphs.



                                                 7
    1:19-cv-03132-RMG             Date Filed 02/14/20      Entry Number 38-2        Page 8 of 11




           50.    NEPA requires federal agencies to take a hard look at the environmental

consequences of an agency action before proceeding with that action and to set out measures to

mitigate those adverse effects.

           51.    NEPA also requires federal agencies to analyze reasonable alternatives that would

avoid or minimize the proposed action’s adverse impacts.

           52.    The Federal Defendants failed to take a hard look at the full range of adverse

effects.

           53.    In addition, the Federal Defendants failed to adequately consider a reasonable

range of alternatives in their NEPA analysis, including but not limited to installation of a rock

weir containing a series of crest gates, also called automated flashboards, across the crest of the

weir.

           54.    SRK proposed this alternative in detail its comments on the draft Supplemental

Environmental Assessment:

           SRK along with a variety of fish passage experts have focused our efforts on an
           adaptation of Alternative 2-3 that includes the addition of gates and a bypass
           channel through the historic park. The adapted 2-3 has the lowest floodplain
           bench, thus, the historic park would not have to be used as a flood retention
           pond…. The fixed weir height set at 107 NAVD 29 could remain, but the addition
           of perhaps 6’ crest gates (this height would need to be determined based upon
           refined design and modeling) would allow the ability to maintain a pool upstream
           in Downtown Augusta during drought within 1.5’ of current conditions.

SRK Comments (Ex. 1) at 9.

           55.    The cities of Augusta and North Augusta also acknowledged this alternative in

their technical comments:

           This option has the potential to increase the water surface in the upstream pool
           during lower flows (as compared to a fixed crest rock ramp) while reducing the
           elevation of higher frequency flood flows providing some level of flood control.
           Overall the advantage of a crest gate system is adjustability and flexibility with
           demonstrated low life-cycle costs. From a fish passage perspective, crest gates

                                                    8
      1:19-cv-03132-RMG        Date Filed 02/14/20      Entry Number 38-2        Page 9 of 11




        could improve passage conditions in that they can maintain minimum target
        depths while effectively reducing passage velocities. Another benefit is that the
        addition of crest gates would reduce variations in peak velocities throughout a
        wider range of flows.

City of Augusta Technical Comments at App. H-3.

        56.    Although crest gates are commonplace in projects across the country, the Corps’

did not consider this alternative.

        57.    The Corps’ failure to take a hard look at the adverse impacts and their inadequate

evaluation of this and other alternatives is arbitrary and capricious in violation of NEPA and the

APA.

                                     PRAYER FOR RELIEF

        SRK respectfully requests that this Court:

        A.     Declare that the Corps’ issuance of the Supplemental Environmental Assessment

violates NEPA and is arbitrary, capricious, an abuse of discretion, and otherwise not in

accordance with law in violation of the APA;

        B.     Award SRK the costs of this action, including their reasonable attorneys’ fees;

and

        C.     Grant SRK such additional relief as the Court deems just and proper.




                                                 9
1:19-cv-03132-RMG       Date Filed 02/14/20     Entry Number 38-2      Page 10 of 11




   Respectfully submitted this 14th day of February, 2020.

                                            SOUTHERN ENVIRONMENTAL
                                            LAW CENTER

                                            /s/ Christopher K. DeScherer
                                            Christopher K. DeScherer
                                            South Carolina Bar No. 77753
                                            William W. Sapp
                                            Georgia Bar No. 626435
                                            Pro hac vice application forthcoming
                                            Megan Hinkle Huynh
                                            Georgia Bar No. 877345
                                            Pro hac vice application forthcoming
                                            Angela Kilbert
                                            Application for admission forthcoming
                                            525 East Bay Street, Suite 200
                                            Charleston, South Carolina
                                            Phone: (843)720-5270
                                            Fax: (843)720-5240
                                            cdescherer@selcsc.org
                                            bsapp@selcga.org
                                            mhuynh@selcga.org
                                            akilbert@selcsc.org

                                            Counsel for Savannah Riverkeeper




                                          10
   1:19-cv-03132-RMG         Date Filed 02/14/20      Entry Number 38-2         Page 11 of 11




                                CERTIFICATE OF SERVICE

       I certify that on February 14, 2020, I electronically filed the foregoing Complaint in

Intervention with the Clerk of Court using the CM/ECF system.


                                                 /s/ Christopher K. DeScherer




                                                11
